DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed 6/7/2022.
Response to Amendment
Examiner acknowledges the amendments submitted 6/26/2022 are effective to overcome the outstanding claim objections and rejections articulated in the previous office action mailed 3/28/2022.  Additionally, Examiner acknowledges the amendments to claims 4, 6, 8, 9, 13, and 14 are effective to overcome previous interpretations under 35 USC 112(f) that were outlined in the same office action.  At present, therefore, no claims have any limitations being interpreted under 35 USC 112(f).
However, other amendments made in the same submission, in particular the amendments changing the dependency of claims 7, 10, 12, 13, and 15, have created new issues that are articulated below.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, at line 1, now recites: “the clamping assembly according to claim 13”.  However, claim 13 is drawn to a “clamping instrument” as recited in line 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, lines 5-6 recite, in part “one of the spacing units has a first clamping spacing surface and a first clamping spacing surface”.  It is unclear what applicant is intending to claim since the “first” clamping spacing surface is recited twice.
Regarding claim 6, lines 6-7 recite, in part “the other one of the spacing units has a second clamping spacing surface and a second clamping spacing surface”. It is unclear what applicant is intending to claim since the “second” clamping spacing surface is recited twice.
Claim 7 recites the limitation "the spacing structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the delivery member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the driving member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 are also rejected because they depend from claim 10.
Further regarding claim 13, line 4 recites “a delivery member” and line 7 recites “a driving member”.  It is unclear if these are the same delivery and driving members already recited in claim 10, from which claim 13 now depends, or if they are additional delivery and driving members.
Claim 15 is also rejected because it depends from claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7, as currently amended, now depends from claim 5, which was cancelled in the most recent response.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771